Exhibit ANTS SOFTWARE INC. UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL STATEMENTS (RESTATED) We are amending our pro forma combined condensed financial statements included in our Form 8-K/A as filed on August 13, 2008 as a result of an adjusted valuation of the common shares issued in connection with the Inventa acquisition and the accounting for the convertible promissory notes issued in the acquisition on May 30, 2008. The following restated unaudited pro forma combined condensed financial statements are based on the historical financial statements of ANTs software, inc. (“ANTs”) and Inventa Technologies, Inc. (“Inventa”) after giving effect to our acquisition of Inventa (Acquisition) and the assumptions and adjustments described in the accompanying notes to the unaudited pro forma combined condensed financial statements. We acquired all of the outstanding shares of Inventa on May 30, 2008. For the purposes of these restated unaudited pro forma combined condensed financial statements, the Acquisition is assumed to have occurred as of January 1, 2006 with respect to the unaudited pro forma combined condensed statement of operations for the three months ended March 31, 2008 and twelve months ended December 31, 2007 and as of March 31, 2008 with respect to the unaudited pro forma combined condensed balance sheet. Because these restated unaudited pro forma combined condensed financial statements have been prepared based on preliminary estimates of fair values attributable to the Acquisition, the actual amounts recorded for the Acquisition may differ materially from the information presented in these restated unaudited pro forma combined condensed financial statements. The total purchase price has been allocated on a preliminary basis to assets acquired and liabilities assumed based on management’s best estimates of fair value, with the excess cost over net tangible and identifiable intangible assets acquired being allocated to goodwill. We retained the services of third parties to assist in the preliminary valuation of the intangible assets. These allocations are subject to change pending a final analysis of the fairvalue of the assets acquired and liabilities assumed, which could result in material changes from the information presented. The pro forma information presented is for illustrative purposes only and is not necessarily indicative of the operating results or financial position that would have been achieved if the Acquisition had occurred on January 1, 2006, nor is it indicative of future operating results or financial position. The restated unaudited pro forma combined condensed financial statements do not reflect any operating efficiencies and cost savings that we may achieve with respect to the combined companies, nor do they include the effects of certain restructuring activities which may occur. The pro forma information should be read in conjunction with the accompanying notes thereto, in conjunction with the historical consolidated financial statements and accompanying notes included in our annual report on Form 10-K and quarterly reports on Form 10-Q and the Inventa audited and unaudited financial statements included in our Form 8-K/A as originally filed on August 13, 2008.The pro forma adjustments are based upon available information and certain assumptions that we believe are reasonable. ANTs software inc. Unaudited Pro Forma Condensed Combined Statement of Operations Three Months Ended March 31, 2008 (Restated) Proforma See ANTs ANTs Inventa Adjustments Note 3 pro forma Revenues: Products $ 32,384 $ - $ - $ 32,384 Services - 1,346,010 - 1,346,010 Total revenues 32,384 1,346,010 - 1,378,394 Cost of Revenues: Products - Services - 1,111,722 - 1,111,722 Gross profit 32,384 234,288 - 266,672 OperatingExpenses: Unclassified operating expenses - 260,231 - 260,231 Sales and marketing 371,311 - - 371,311 Research and development 2,601,123 - - 2,601,123 General and administrative 1,101,883 - 109,807 j) 1,211,690 Total operating expenses 4,074,317 260,231 109,807 4,444,355 Loss from operations (4,041,933 ) (25,943 ) (109,807 ) (4,177,683 ) Other income (expense): Interest income 27,002 - (25,479 ) k) 1,523 Other expense - (9,564 ) - (9,564 ) Interest expense (161,112 ) (13,385 ) (38,002 ) l) (212,499 ) Other loss, net (134,110 ) (22,949 ) (63,481 ) (220,540 ) Income before income tax benefit (4,176,043 ) (48,892 ) (173,288 ) (4,398,223 ) Income tax benefit - Net loss $ (4,176,043 ) $ (48,892 ) $ (173,288 ) $ (4,398,223 ) Basic and diluted net loss per common share $ (0.07 ) $ (0.06 ) Shares used in computing basic and diluted net loss per share 57,792,266 20,000,000 m) 77,792,266 See accompanying notes to pro forma condensed consolidated financial statements ANTs software inc. Unaudited Pro Forma Condensed Combined Balance Sheet March 31, 2008 (Restated) Proforma See ANTs ANTs Inventa Adjustments Note 3 pro forma Current assets: Cash and cash equivalents $ 2,541,410 $ 2,077 $ (2,543,487 ) a) $ - Accounts receivable 40,165 493,479 - 533,644 Current portion of prepaid debt issuance cost 373,759 - - 373,759 Restricted cash 125,000 4,581 - 129,581 Other receivable - 145,250 (145,250 ) b) - Deferred direct costs - 108,784 - 108,784 Prepaid expenses and other current assets 145,059 34,857 - 179,916 Prepaid expense from warrant issued to customer, net 43,255 - - 43,255 Total current assets 3,268,648 789,028 (2,688,737 ) 1,368,939 Long-term portion of prepaid debt issuance cost - - - Property and equipment, net 441,665 94,666 18,292 c) 554,623 Capitalized software development costs, net - 1,500,858 (1,500,858 ) f) - Goodwill - - 23,416,684 d) 23,416,684 Intangible assets - - 3,697,000 e) 3,697,000 Security deposits 34,420 20,015 - 54,435 Total assets $ 3,744,733 $ 2,404,567 $ 22,942,381 $ 29,091,681 LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities: Demand note payable $ - $ 125,000 $ - $ 125,000 Notes payable - related party - 925,000 (925,000 ) g) - Accounts payable and other accrued expenses 835,801 246,972 513,870 a) 1,596,643 Accrued bonuses and commissions payable 18,750 21,717 - 40,467 Accrued vacation payable 104,966 - - 104,966 Current portion of convertible promisory notes, includes premium of $339,924 6,839,924 - - 6,839,924 Accrued interest on convertible promissory notes 237,581 - - 237,581 Deferred revenues 56,999 439,389 - 496,388 Total current liabilities 8,094,021 1,758,078 (411,130 ) 9,440,969 Commitments and contingencies - - Long-term liabilities: Notes payable, related party - 4,045,032 (4,045,032 ) h) - Convertible promissory notes, net of debt discount of $217,509 2,785,716 - 2,000,000 n) 4,785,716 Total liabilities 10,879,737 5,803,110 (2,456,162 ) 14,226,685 Total stockholders’ (deficit) equity (7,135,004 ) (3,398,543 ) 25,398,543 i) 14,864,996 Total liabilities and stockholders' (deficit) equity $ 3,744,733 $ 2,404,567 $ 22,942,381 $ 29,091,681 See accompanying notes to pro forma condensed consolidated financial statements ANTs software inc. Unaudited Pro Forma Condensed Combined Statement of Operations Year Ended December 31, 2007 (Restated) Proforma See ANTs ANTs Inventa Adjustments Note 3 pro forma Revenues: Products $ 359,706 $ - $ - $ 359,706 Services - 5,392,201 - 5,392,201 Total revenues 359,706 5,392,201 - 5,751,907 Cost of Revenues: - Products 12,677 - - 12,677 Services - 4,658,928 - 4,658,928 Gross profit 347,029 733,273 - 1,080,302 OperatingExpenses: Unclassified operating expenses - 1,156,391 - 1,156,391 Sales and marketing 2,939,481 - - 2,939,481 Research and development 9,442,521 - - 9,442,521 General and administrative 4,310,141 - 439,228 j) 4,749,369 Total operating expenses 16,692,143 1,156,391 439,228 18,287,762 Loss from operations (16,345,114 ) (423,118 ) (439,228 ) (17,207,460 ) Other income (expense): Interest income 320,928 - (101,914 ) k) 219,014 Other expense 2,667 (33,256 ) - (30,589 ) Interest expense (291,704 ) (99,030 ) (877,720 ) l) (1,268,454 ) Other (loss) income, net 31,891 (132,286 ) (979,634 ) (1,080,029 ) Income before income tax benefit (16,313,223 ) (555,404 ) (1,418,862 ) (18,287,489 ) Income tax benefit - 569,823 - 569,823 Net loss (income) $ (16,313,223 ) $ 14,419 $ (1,418,862 ) $ (17,717,666 ) Basic and diluted net loss per common share $ (0.29 ) $ (0.23 ) Shares used in computing basic and diluted net loss per share 56,618,971 20,000,000 m) 76,618,971 See accompanying notes to pro forma condensed consolidated financial statements Notes to the Unaudited Pro Forma Condensed Combined Financial Statements (Restated) 1. Description of the Transaction and Basis of Presentation Description of Transaction On May 30, 2008, ANTs software inc. ("ANTs" or the "Company") closed the Agreement and Plan of Merger (the "Agreement") by and among ANTs software, inc., ANTs Holdings, Inc., (the "Sub") a Delaware corporation and wholly owned direct subsidiary of ANTs, Inventa Technologies, Inc., a Delaware corporation ("Inventa"), and Robert T. Healey, solely in his capacity as Stockholders' Representative of Inventa. ANTs had entered into the Agreement on May 15, 2008. At the Effective Time as defined in the Agreement, the Sub was merged with and into Inventa (the "Merger"). In connection with the Merger, Inventa's outstanding shares of capital stock were exchanged for and converted into an aggregate of 20,000,000 unregistered shares of ANTs common stock, ANTs made cash payments totaling $3,000,000 and ANTs issued two promissory notes in the aggregate initial principal face amount of $2,000,000, bearing 10% interest per annum, payable quarterly, and convertible into shares of ANTs common stock at a conversion price of $0.80, with maturity at January 31, 2011. Following the Merger, Inventa continued as the surviving corporation as a wholly owned subsidiary of ANTs and the separate corporate existence of the Sub ceased. The Certificate of Incorporation of the Sub in effect at the Effective Time became the certificate of incorporation of Inventa except that Article I of the Survivor's Certificate of Incorporation was amended at the Effective Time to provide that the name of the Surviving Corporation was "Inventa Technologies, Inc." 2. Purchase Price The purchase method of accounting has been used in the preparation of the accompanying unaudited pro forma condensed combined financial statements. Under this method of accounting, the purchase consideration is allocated to the tangible and identifiable intangible assets acquired and liabilities assumed according to their respective fair values, with the excess purchase consideration being recorded as goodwill. The purchase price of the acquisition has been amended in this Form 8-K/A as follows: Fair value of common stock issued $ 22,000,000 Fair value of convertible notes payable issued 2,000,000 Cash paid 3,000,000 Transaction costs 57,357 Total purchase price $ 27,057,357 The purchase price allocation included in these pro forma financial statements is based on a preliminary valuation of identifiable intangible assets, goodwill, and certain other assets and liabilities.The purchase price includes a valuation of our common stock issued as part of the transaction.Both the purchase price and the allocation thereof is subject to change; should these changes be material this Form 8-K/A may be amended.We are amending this Form 8-K/A to reflect a change in the value of our common stock from $0.60 per share to $1.10 per share, which is the fair market value of our free trading shares at the time the terms of the acquisition were agreed to and announced.The purchase price allocation is preliminary and subject to change as we evaluate the value and estimated lives of other identifiable intangibles. 3. Pro Forma Adjustments a) Cash paid to seller $ (3,000,000 ) Acquisition costs (57,357 ) Reclassify cash overdraft to accrued expenses 513,870 $ (2,543,487 ) b) To eliminate advances to officer (145,250 ) c) To adjust property and equipment to fair value $ 18,292 d) Goodwill 23,416,684 e) Recognition of identified intangibles: Capitalized software valuation $ 2,085,000 Customer relationships 1,612,000 Recognition of identified intangibles $ 3,697,000 f) Reclassification of capitalized software to intangible asset (1,500,858 ) g) Eliminate related party note payable $ (925,000 ) h) Eliminate note payable to seller $ (4,045,032 ) i) Elimination of Inventa's shareholders equity balances at March 31, 2008 and impact of debt and equity issuance Inventa stockholders' deficit $ 3,398,543 Issuance of 20,000,000 shares of common stock at $1.10 per share 22,000,000 $ 25,398,543 3/31/2008 12/31/2007 j) To record amortization of Inventa identified intangibles $ 184,850 $ 739,400 net of amortization of existing capitalized software (75,043 ) $ (300,172 ) Total adjustment to amortization $ 109,807 $ 439,228 Summary of amortization expense for intangible assets: Fair Value Year 1 Year 2 Year 3 Year 4 Year 5 Software 2,085,000 417,000 417,000 417,000 417,000 417,000 Customer relationships 1,612,000 322,400 322,400 322,400 322,400 322,400 3,697,000 739,400 739,400 739,400 739,400 739,400 3/31/2008 12/31/2007 k) To reduce interest income related to reduction in cash balances expended due to the acquisition based on the actual investment return yields of 3% and 3%, respectively $ (25,479 ) $ (101,914 ) 3/31/2008 12/31/2007 l) To reduce interest expense at LIBOR +2.5% for elimination of note payable - related party $ 11,998 $ 72,280 To reflect interest payments of $50,000 per quarter on $2 million in convertible promissory notes at 10% per year (50,000 ) (200,000 ) To record interest expense relating to promissory notes that are convertible into 2.5 million shares of our common stock at $0.30 per share below the then-current market value. - (750,000 ) Total $ (38,002 ) $ (877,720 ) m) Shares of common stock issued pursuant to acquisition 20,000,000 n) To record issuance of convertible promissory note with a principal value of $2,000,000 $ 2,000,000
